                                      Case 2:21-cv-01663-SVW-AS Document 1 Filed 02/23/21 Page 1 of 21 Page ID #:1



                                  1    Thiago Coelho, SBN 324715
                                       thiago@wilshirelawfirm.com
                                  2    Jasmine Behroozan, SBN 325761
                                  3    jasmine@wilshirelawfirm.com
                                       WILSHIRE LAW FIRM
                                  4    3055 Wilshire Blvd., 12th Floor
                                  5    Los Angeles, California 90010
                                       Telephone: (213) 381-9988
                                  6    Facsimile: (213) 381-9989
                                  7
                                       Attorneys for Plaintiff and Proposed Class
                                  8
                                  9                         UNITED STATES DISTRICT COURT
                                 10                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                 11
                                       BRETT DESALVO, individually and            CASE NO.:
                                 12    on behalf all others similarly situated,
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                                           Plaintiff,                  CLASS ACTION COMPLAINT
                                 14                                                 1. VIOLATIONS OF THE
                                             v.
                                                                                       AMERICANS WITH
                                 15                                                    DISABILITIES ACT OF 1990, 42
                                       PORRIDGE, LLC d/b/a THE
                                 16    ODELLS SHOP, a California limited               U.S.C. § 12181
                                       liability company; and DOES 1 to 10,         2. VIOLATIONS OF THE UNRUH
                                 17                                                    CIVIL RIGHTS ACT
                                       inclusive,
                                 18                                                    DEMAND FOR JURY TRIAL
                                                           Defendants.
                                 19
                                 20
                                 21          Plaintiff Brett DeSalvo (“Plaintiff”), individually and on behalf of all others
                                 22    similarly situated, brings this action based upon his personal knowledge as to
                                 23    himself and his own acts, and as to all other matters upon information and belief,
                                 24    based upon, inter alia, the investigations of his attorneys.
                                 25                               NATURE OF THE ACTION
                                 26          1.     Plaintiff is a visually impaired and legally blind person who requires
                                 27    screen reading software to read website content using his computer. Plaintiff uses
                                 28
                                                                     1
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-01663-SVW-AS Document 1 Filed 02/23/21 Page 2 of 21 Page ID #:2



                                  1    the terms “blind” or “visually impaired” to refer to all people with visual
                                  2    impairments who meet the legal definition of blindness in that they have a visual
                                  3    acuity with correction of less than or equal to 20 x 200. Some blind people who
                                  4    meet this definition have limited vision. Others have no vision.
                                  5          2.     Plaintiff, individually and on behalf of those similarly situated persons
                                  6    (hereafter “Class Members”), brings this Class Action to secure redress against
                                  7    Porridge, LLC d/b/a The Odells Shop (hereafter “Defendant”), and DOES 1-10, for
                                  8    its failure to design, construct, maintain, and operate its website to be fully and
                                  9    equally accessible to and independently usable by Plaintiff and other blind or
                                 10    visually impaired people. Defendant’s denial of full and equal access to its website,
                                 11    and therefore denial of its products and services offered thereby and in conjunction
                                 12    with its physical location, is a violation of Plaintiff’s rights under the Americans
                                 13    with Disabilities Act (“ADA”) and California’s Unruh Civil Rights Act (“UCRA”).
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14          3.     Because    Defendant’s     website,    https://theodellsshop.com/    the
                                 15    (“Website” or “Defendant’s website”), is not fully or equally accessible to blind and
                                 16    visually impaired consumers in violation of the ADA, Plaintiff seeks a permanent
                                 17    injunction to cause a change in Defendant’s corporate policies, practices, and
                                 18    procedures so that Defendant’s website will become and remain accessible to blind
                                 19    and visually impaired consumers.
                                 20                                      THE PARTIES
                                 21          4.     Plaintiff, at all times relevant and as alleged herein, is a resident of
                                 22    California, County of Los Angeles. Plaintiff is a legally blind, visually impaired,
                                 23    handicapped person, and a member of a protected class of individuals under the
                                 24    ADA, pursuant to 42 U.S.C. § 12102(1)-(2), and the regulations implementing the
                                 25    ADA set forth at 28 CFR §§ 36.101 et seq.
                                 26          5.     Defendant Porridge, LLC d/b/a The Odells Shop is a California limited
                                 27    liability company with its headquarters in Los Angeles, California. Defendant’s
                                 28    servers for the website are in the United States. Defendant conducts a large amount
                                                                                  2
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-01663-SVW-AS Document 1 Filed 02/23/21 Page 3 of 21 Page ID #:3



                                  1    of its business in California. Defendant’s retail store constitutes a place of public
                                  2    accommodation. Defendant’s retail store provides to the public important goods
                                  3    and services. Defendant’s website provides access to a line that is the epitome of
                                  4    California cool. Consumers can additionally access information regarding clothing,
                                  5    accessories, apothecary, books, candles, jewelry, featured items, new arrivals,
                                  6    Defendant’s journal, collections, personalized accounts, and sale items. Further,
                                  7    consumers can also access information regarding Defendant’s story, newsletter,
                                  8    contact information, store location, hours of operation, size guide, social media
                                  9    webpages, career opportunities, returns, and Defendant’s manufacturing practices.
                                 10          6.     Plaintiff is unaware of the true names, identities, and capacities of the
                                 11    Defendants sued herein as DOES 1 to 10. Plaintiff will seek leave to amend this
                                 12    complaint to allege the true names and capacities of DOES 1 to 10 if and when
                                 13    ascertained. Plaintiff is informed and believes, and thereupon alleges, that each of
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14    the Defendants sued herein as a DOE is legally responsible in some manner for the
                                 15    events and happenings alleged herein and that each Defendant sued herein as a DOE
                                 16    proximately caused injuries and damages to Plaintiff as set forth below.
                                 17          7.     Defendant’s retail store is a public accommodation within the
                                 18    definition of Title III of the ADA, 42 U.S.C. § 12181(7).
                                 19          8.     The website https://theodellsshop.com/, is a service, privilege, or
                                 20    advantage of Defendant’s goods, services, and location.
                                 21                             JURISDICTION AND VENUE
                                 22          9.     This Court has subject matter jurisdiction over the state law claims
                                 23    alleged in Complaint pursuant to the Class Action Fairness Act, 28 U.S.C. §
                                 24    1332(d)(2)(A) because: (a) the matter in controversy exceeds the sum of $5 million,
                                 25    exclusive of interest and costs; and (b) some of the class members are citizens of a
                                 26    state (California).
                                 27          10.    Defendant is subject to personal jurisdiction in this District. Defendant
                                 28    has been and is committing the acts or omissions alleged herein in the Central
                                                                             3
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-01663-SVW-AS Document 1 Filed 02/23/21 Page 4 of 21 Page ID #:4



                                  1    District of California that caused injury, and violated rights prescribed by the ADA
                                  2    and UCRA, to Plaintiff and to other blind and other visually impaired consumers.
                                  3    A substantial part of the acts and omissions giving rise to Plaintiff’s claims occurred
                                  4    in the Central District of California. Specifically, on several separate occasions,
                                  5    Plaintiff has been denied the full use and enjoyment of the facilities and services of
                                  6    Defendant’s website in Los Angeles County. The access barriers Plaintiff has
                                  7    encountered on Defendant’s website have caused a denial of Plaintiff’s full and
                                  8    equal access multiple times in the past, and now deter Plaintiff on a regular basis
                                  9    from accessing Defendant’s website. Similarly, the access barriers Plaintiff has
                                 10    encountered on Defendant’s website have impeded Plaintiff’s full and equal
                                 11    enjoyment of the goods and services offered at Defendant’s brick-and-mortar retail
                                 12    store.
                                 13             11.   This Court also has subject matter jurisdiction over this action pursuant
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14    to 28 U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title
                                 15    III of the ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.
                                 16             12.   This Court has personal jurisdiction over Defendant because it
                                 17    conducts and continues to conduct a substantial and significant amount of business
                                 18    in the State of California, Los Angeles County, and because Defendant’s offending
                                 19    website is available across California.
                                 20             13.   Venue is proper in the Central District of California pursuant to 28
                                 21    U.S.C. § 1391 because Plaintiff resides in this District, Defendant conducts and
                                 22    continues to conduct a substantial and significant amount of business in this District,
                                 23    Defendant is subject to personal jurisdiction in this District, and a substantial
                                 24    portion of the conduct complained of herein occurred in this District.
                                 25      THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET
                                 26             14.   The Internet has become a significant source of information, a portal,
                                 27    and a tool for conducting business, doing everyday activities such as shopping,
                                 28
                                                                        4
                                                CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-01663-SVW-AS Document 1 Filed 02/23/21 Page 5 of 21 Page ID #:5



                                  1    learning, banking, researching, as well as many other activities for sighted, blind
                                  2    and visually impaired persons alike.
                                  3          15.    In today's tech-savvy world, blind and visually impaired people have
                                  4    the ability to access websites using keyboards in conjunction with screen access
                                  5    software that vocalizes the visual information found on a computer screen. This
                                  6    technology is known as screen reading software. Screen reading software is
                                  7    currently the only method a blind or visually impaired person may use to
                                  8    independently access the internet. Unless websites are designed to be read by
                                  9    screen reading software, blind and visually impaired persons are unable to fully
                                 10    access websites, and the information, products, and services contained thereon.
                                 11          16.    Blind and visually impaired users of Windows operating system-
                                 12    enabled computers and devices have several screen reading software programs
                                 13    available to them. Some of these programs are available for purchase and other
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14    programs are available without the user having to purchase the program separately.
                                 15    Job Access With Speech, otherwise known as “JAWS,” is currently the most
                                 16    popular, separately purchased and downloaded screen reading software program
                                 17    available for a Windows computer.
                                 18          17.    For screen reading software to function, the information on a website
                                 19    must be capable of being rendered into text. If the website content is not capable
                                 20    of being rendered into text, the blind or visually impaired user is unable to access
                                 21    the same content available to sighted users.
                                 22          18.    The international website standards organization, the World Wide
                                 23    Web Consortium, known throughout the world as W3C, has published Success
                                 24    Criteria for version 2.1 of the Web Content Accessibility Guidelines ("WCAG 2.1"
                                 25    hereinafter). WCAG 2.1 are well-established guidelines for making websites
                                 26    accessible to blind and visually impaired people. These guidelines are adopted,
                                 27    implemented, and followed by most large business entities who want to ensure their
                                 28    websites are accessible to users of screen reading software programs. Though
                                                                               5
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-01663-SVW-AS Document 1 Filed 02/23/21 Page 6 of 21 Page ID #:6



                                  1    WCAG 2.1 has not been formally adopted as the standard for making websites
                                  2    accessible, it is one of, if not the most, valuable resource for companies to operate,
                                  3    maintain, and provide a website that is accessible under the ADA to the public.
                                  4            19.   Within this context, the Ninth Circuit has recognized the viability of
                                  5    ADA claims against commercial website owners/operators with regard to the
                                  6    accessibility of such websites. Robles v. Domino’s Pizza, LLC, Docket No. 17-
                                  7    55504 (9th Cir. Apr 13, 2017), Court Docket No. BL-66. This is in addition to the
                                  8    numerous courts that have already recognized such application.
                                  9            20.   Each of Defendant’s violations of the Americans with Disabilities Act
                                 10    is likewise a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights
                                 11    Act provides that any violation of the ADA constitutes a violation of the Unruh
                                 12    Civil Rights Act. Cal. Civ. Code, § 51(f).
                                 13            21.   Further, Defendant’s actions and inactions denied Plaintiff full and
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14    equal access to their accommodations, facilities, and services.        A substantial
                                 15    motivating reason for Defendant to deny Plaintiff access was the perception of
                                 16    Plaintiff’s disability.   Defendant’s denial of Plaintiff’s accessibility was a
                                 17    substantial motivating reason for Defendant’s conduct. Plaintiff was harmed due
                                 18    to Defendant’s conduct. Defendant’s actions and inactions were a substantial factor
                                 19    in causing the lack of access to Plaintiff. Unruh Civil Rights Act. Cal. Civ. Code,
                                 20    § 51.
                                 21            22.   Inaccessible or otherwise non-compliant websites pose significant
                                 22    access barriers to blind and visually impaired persons.           Common barriers
                                 23    encountered by blind and visually impaired persons include, but are not limited to,
                                 24    the following:
                                 25                  a. A text equivalent for every non-text element is not provided;
                                 26                  b. Title frames with text are not provided for identification and
                                 27                     navigation;
                                 28                c. Equivalent text is not provided when using scripts;
                                                                                6
                                               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-01663-SVW-AS Document 1 Filed 02/23/21 Page 7 of 21 Page ID #:7



                                  1                d. Forms with the same information and functionality as for sighted
                                  2                   persons are not provided;
                                  3                e. Information about the meaning and structure of content is not
                                  4                   conveyed by more than the visual presentation of content;
                                  5                f. Text cannot be resized without assistive technology up to 200
                                  6                   percent without loss of content or functionality;
                                  7                g. If the content enforces a time limit, the user is not able to extend,
                                  8                   adjust or disable it;
                                  9                h. Web pages do not have titles that describe the topic or purpose;
                                 10                i. The purpose of each link cannot be determined from the link text
                                 11                   alone or from the link text and its programmatically determined link
                                 12                   context;
                                 13                j. One or more keyboard operable user interface lacks a mode of
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                   operation where the keyboard focus indicator is discernible;
                                 15                k. The default human language of each web page cannot be
                                 16                   programmatically determined;
                                 17                l. When a component receives focus, it may initiate a change in
                                 18                   context;
                                 19                m. Changing the setting of a user interface component may
                                 20                   automatically cause a change of context where the user has not been
                                 21                   advised before using the component;
                                 22                n. Labels or instructions are not provided when content requires user
                                 23                   input;
                                 24                o. In content which is implemented by using markup languages,
                                 25                   elements do not have complete start and end tags, elements are not
                                 26                   nested according to their specifications, elements may contain
                                 27                   duplicate attributes and/or any IDs are not unique;
                                 28             p. Inaccessible Portable Document Format (PDFs); and
                                                                           7
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-01663-SVW-AS Document 1 Filed 02/23/21 Page 8 of 21 Page ID #:8



                                  1                 q. The name and role of all User Interface elements cannot be
                                  2                    programmatically determined; items that can be set by the user
                                  3                    cannot be programmatically set; and/or notification of changes to
                                  4                    these items are not available to user agents, including assistive
                                  5                    technology.
                                  6                              FACTUAL BACKGROUND
                                  7          23.    Defendant offers the https://theodellsshop.com/ website to the public.
                                  8    The website offers features which should allow all consumers to access the goods
                                  9    and services which Defendant offers in connection with its physical location. The
                                 10    goods and services offered by Defendant include, but are not limited to, the
                                 11    following: clothing for women such as bottoms, dresses, sweaters, and tops;
                                 12    clothing for men such as outerwear, shirts, and bottoms; accessories such as socks,
                                 13    jewelry, scarves, bags, sunglasses, beanies, and perfumes; apothecary; books;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14    candles; jewelry; Defendant’s collections such as Mother, Cali dreaming, Bellerose,
                                 15    Nation LTD, and Cleobella; featured items such as the style vault, face coverings,
                                 16    the Odells, and new arrivals; Defendant’s journal; personalized accounts; and sale
                                 17    items. Defendant’s website also allows consumers to access information regarding
                                 18    Defendant’s story, newsletter, contact information, store location, hours of
                                 19    operation, size guide, social media webpages, career opportunities, returns, and
                                 20    Defendant’s manufacturing practices.
                                 21          24.    Based on information and belief, it is Defendant’s policy and practice
                                 22    to deny Plaintiff and Class Members, along with other blind or visually impaired
                                 23    users, access to Defendant’s website, and to therefore, specifically deny the goods
                                 24    and services that are offered and integrated within Defendant’s retail store. Due to
                                 25    Defendant’s failure and refusal to remove access barriers on its website, Plaintiff
                                 26    and other visually impaired persons have been and are still being denied equal and
                                 27    full access to Defendant’s retail store and the goods and services offered to the
                                 28    public through Defendant’s website.
                                                                    8
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-01663-SVW-AS Document 1 Filed 02/23/21 Page 9 of 21 Page ID #:9



                                  1     DEFENDANT’S BARRIERS ON UNRUH CIVIL RIGHTS ACT CAL. CIV.
                                  2       CODE, § 51(f) DENY PLAINTIFF AND CLASS MEMBERS ACCESS
                                  3           25.      Plaintiff is a visually impaired and legally blind person, who cannot
                                  4    use a computer without the assistance of screen reading software. However,
                                  5    Plaintiff is a proficient user of the JAWS or NV Access screen-reader(s) as well as
                                  6    Mac’s VoiceOver and uses it to access the internet.               Plaintiff has visited
                                  7    https://theodellsshop.com/ on several separate occasions using the JAWS and/or
                                  8    VoiceOver screen-readers.
                                  9           26.      During Plaintiff’s numerous visits to Defendant’s website, Plaintiff
                                 10    encountered multiple access barriers which denied Plaintiff full and equal access to
                                 11    the facilities, goods, and services offered to the public and made available to the
                                 12    public on Defendant’s website. Due to the widespread access barriers Plaintiff and
                                 13    Class Members encountered on Defendant’s website, Plaintiff and Class Members
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14    have been deterred, on a regular basis, from accessing Defendant’s website.
                                 15    Similarly, the access barriers Plaintiff has encountered on Defendant’s website have
                                 16    deterred Plaintiff and Class Members from visiting Defendant’s brick-and-mortar
                                 17    retail store.
                                 18           27.      While attempting to navigate Defendant’s website, Plaintiff and Class
                                 19    Members encountered multiple accessibility barriers for blind or visually impaired
                                 20    people that include, but are not limited to, the following:
                                 21                    a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text
                                 22                       is invisible code embedded beneath a graphic or image on a website
                                 23                       that is read to a user by a screen-reader. For graphics or images to
                                 24                       be fully accessible for screen-reader users, it requires that alt-text
                                 25                       be coded with each graphic or image so that screen reading software
                                 26                       can speak the alt-text to describe the graphic or image where a
                                 27                       sighted user would just see the graphic or image. Alt-text does not
                                 28                 change the visual presentation, but instead a text box shows when
                                                                            9
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-01663-SVW-AS Document 1 Filed 02/23/21 Page 10 of 21 Page ID #:10



                                  1                  the cursor hovers over the graphic or image. The lack of alt-text on
                                  2                  graphics and images prevents screen-readers from accurately
                                  3                  vocalizing a description of the image or graphic. As a result,
                                  4                  Plaintiff and Class Members, who are blind and visually impaired
                                  5                  customers, are unable to access a line that is the epitome of
                                  6                  California cool.   Consumers are additionally unable to access
                                  7                  information regarding clothing, accessories, apothecary, books,
                                  8                  candles, jewelry, featured items, new arrivals, Defendant’s journal,
                                  9                  collections, personalized accounts, sale items, Defendant’s story,
                                 10                  newsletter, contact information, store location, hours of operation,
                                 11                  size guide, social media webpages, career opportunities, returns,
                                 12                  Defendant’s manufacturing practices, or complete any purchases;
                                 13               b. Empty Links that contain No Text causing the function or purpose
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                  of the link to not be presented to the user. This can introduce
                                 15                  confusion for keyboard and screen-reader users;
                                 16               c. Redundant Links where adjacent links go to the same URL address
                                 17                  which results in additional navigation and repetition for keyboard
                                 18                  and screen-reader users; and
                                 19               d. Linked Images missing alt-text, which causes problems if an image
                                 20                  within a link does not contain any descriptive text and that image
                                 21                  does not have alt-text. A screen reader then has no content to
                                 22                  present the user as to the function of the link, including information
                                 23                  or links for and contained in PDFs.
                                 24         28.   Recently in 2021, Plaintiff attempted to do business with Defendant
                                 25   on Defendant’s website and Plaintiff encountered barriers to access on Defendant’s
                                 26   website.
                                 27         29.   Despite past and recent attempts to do business with Defendant on its
                                 28   website, the numerous access barriers contained on the website and encountered by
                                                                              10
                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-01663-SVW-AS Document 1 Filed 02/23/21 Page 11 of 21 Page ID #:11



                                  1   Plaintiff, have denied Plaintiff full and equal access to Defendant’s website.
                                  2   Plaintiff and Class Members, as a result of the barriers on Defendant’s website,
                                  3   continue to be deterred on a regular basis from accessing Defendant’s website.
                                  4   Likewise, based on the numerous access barriers Plaintiff and Class Members have
                                  5   been deterred and impeded from the full and equal enjoyment of goods and services
                                  6   offered in Defendant’s retail store and from making purchases at the physical
                                  7   location.
                                  8         DEFENDANT MUST REMOVE BARRIERS TO ITS WEBSITE
                                  9         30.    Due to the inaccessibility of the Defendant’s website, blind and
                                 10   visually impaired customers such as Plaintiff, who need a screen-reader, cannot
                                 11   fully and equally use, or enjoy the facilities and services Defendant offers to the
                                 12   public on its website. The access barriers Plaintiff encountered have caused a denial
                                 13   of Plaintiff’s full and equal access in the past, and now deter Plaintiff on a regular
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   basis from accessing the website.
                                 15         31.    These access barriers on the Defendant’s website have deterred the
                                 16   Plaintiff from visiting Defendant’s physical location and enjoying them equal to
                                 17   sighted individuals because: Plaintiff was unable to find the location and hours of
                                 18   operation of Defendant’s retail store on its website, preventing Plaintiff from
                                 19   visiting the location to view and purchase goods and/or services. Plaintiff and Class
                                 20   Members intend to visit Defendant’s location in the near future if Plaintiff and Class
                                 21   Members could access Defendant’s website.
                                 22         32.    If the website were equally accessible to all, Plaintiff and Class
                                 23   Members could independently navigate the website and complete a desired
                                 24   transaction, as sighted individuals do.
                                 25         33.    Plaintiff, through Plaintiff’s attempts to use the website, has actual
                                 26   knowledge of the access barriers that make these services inaccessible and
                                 27   independently unusable by blind and visually impaired people.
                                 28         34. Because simple compliance with WCAG 2.1 would provide Plaintiff
                                                                        11
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-01663-SVW-AS Document 1 Filed 02/23/21 Page 12 of 21 Page ID #:12



                                  1   and Class Members who are visually impaired consumers with equal access to the
                                  2   website, Plaintiff and Class Members allege that Defendant engaged in acts of
                                  3   intentional discrimination, including, but not limited to, the following policies or
                                  4   practices: constructing and maintaining a website that is inaccessible to visually
                                  5   impaired individuals, including Plaintiff and Class Members; failing to construct
                                  6   and maintain a website that is sufficiently intuitive so as to be equally accessible to
                                  7   visually impaired individuals, including Plaintiff and Class Members; and failing to
                                  8   take actions to correct these access barriers in the face of substantial harm and
                                  9   discrimination to blind and visually impaired consumers, such as Plaintiff and Class
                                 10   Members, as a member of a protected class.
                                 11         35.    The Defendant uses standards, criteria, or methods of administration
                                 12   that have the effect of discriminating or perpetuating the discrimination against
                                 13   others, as alleged herein.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14         36.    The ADA expressly contemplates the injunctive relief that Plaintiff
                                 15   seeks in this action. In relevant part, the ADA requires:
                                 16                In the case of violations of … this title, injunctive relief shall
                                                   include an order to alter facilities to make such facilities readily
                                 17
                                                   accessible to and usable by individuals with disabilities ….
                                 18                Where appropriate, injunctive relief shall also include requiring
                                                   the … modification of a policy …. 42 U.S.C. § 12188(a)(2).
                                 19
                                 20         37.    Because Defendant’s website has never been equally accessible, and
                                 21   because Defendant lacks a corporate policy that is reasonably calculated to cause
                                 22   the Defendant’s website to become and remain accessible, Plaintiff invokes 42
                                 23   U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring Defendant to
                                 24   retain a qualified consultant acceptable to Plaintiff to assist Defendant to comply
                                 25   with WCAG 2.1 guidelines for Defendant’s website.              The website must be
                                 26   accessible for individuals with disabilities who use desktop computers, laptops,
                                 27   tablets, and smartphones. Plaintiff and Class Members seek that this permanent
                                 28   injunction require Defendant to cooperate with the agreed-upon consultant to: train
                                                                   12
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-01663-SVW-AS Document 1 Filed 02/23/21 Page 13 of 21 Page ID #:13



                                  1   Defendant’s employees and agents who develop the website on accessibility
                                  2   compliance under the WCAG 2.1 guidelines; regularly check the accessibility of
                                  3   the website under the WCAG 2.1 guidelines; regularly test user accessibility by
                                  4   blind or vision-impaired persons to ensure that the Defendant’s website complies
                                  5   under the WCAG 2.1 guidelines; and develop an accessibility policy that is clearly
                                  6   disclosed on the Defendant’s website, with contact information for users to report
                                  7   accessibility-related problems and require that any third-party vendors who
                                  8   participate on the Defendant’s website to be fully accessible to the disabled by
                                  9   conforming with WCAG 2.1.
                                 10         38.    If Defendant’s website were accessible, Plaintiff and Class Members
                                 11   could independently access information about the address and hours of the retail
                                 12   store location, goods offered, and services available for online purchase.
                                 13         39.    Although Defendant may currently have centralized policies regarding
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   maintaining and operating Defendant’s website, Defendant lacks a plan and policy
                                 15   reasonably calculated to make Defendant’s website fully and equally accessible to,
                                 16   and independently usable by, blind and other visually impaired consumers.
                                 17         40.    Defendant has, upon information and belief, invested substantial sums
                                 18   in developing and maintaining Defendant’s website, and Defendant has generated
                                 19   significant revenue from Defendant’s website. These amounts are far greater than
                                 20   the associated cost of making Defendant’s website equally accessible to visually
                                 21   impaired customers. Plaintiff has also visited prior iterations of the Defendant’s
                                 22   website, https://theodellsshop.com/, and also encountered such barriers.
                                 23         41.    Without injunctive relief, Plaintiff and Class Members will continue to
                                 24   be unable to independently use Defendant’s website, violating their rights.
                                 25                          CLASS ACTION ALLEGATIONS
                                 26         42.    Plaintiff, on behalf of himself and all others similarly situated, seeks
                                 27   to certify a Nationwide Class under Fed. R. Civ. P. 23(a) and 23(b)(2), the
                                 28   Nationwide Class is initially defined as follows:
                                                                               13
                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-01663-SVW-AS Document 1 Filed 02/23/21 Page 14 of 21 Page ID #:14



                                  1                all legally blind individuals who have attempted to access
                                                   Defendant’s website by the use of a screen reading software
                                  2                during the applicable limitations period up to and including final
                                  3                judgment in this action.
                                            43.    The California Class is initially defined as follows:
                                  4
                                                   all legally blind individuals in the State of California who have
                                  5
                                                   attempted to access Defendant’s website by the use of a screen
                                  6                reading software during the applicable limitations period up to
                                                   and including final judgment in this action.
                                  7
                                  8         44.    Excluded from each of the above Classes is Defendant, including any
                                  9   entity in which Defendant has a controlling interest, is a parent or subsidiary, or
                                 10   which is controlled by Defendant, as well as the officers, directors, affiliates, legal
                                 11   representatives, heirs, predecessors, successors, and assigns of Defendant. Also
                                 12   excluded are the judge and court personnel in this case and any members of their
                                 13   immediate families. Plaintiff reserves the right to amend the Class definitions if
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   discovery and further investigation reveal that the Classes should be expanded or
                                 15   otherwise modified.
                                 16         45.    Numerosity: Fed. R. Civ. P. 23(a)(1). This action has been brought
                                 17   and may properly be maintained as a class action against Defendant under Rules
                                 18   23(b)(1)(B) and 23(b)(3) of the Federal Rules of Civil Procedure. While the exact
                                 19   number and identities of other Class Members are unknown to Plaintiff at this time,
                                 20   Plaintiff is informed and believes that there are hundreds of thousands of Members
                                 21   in the Class. Based on the number of customers who have visited Defendant’s
                                 22   California retail store, it is estimated that the Class is composed of more than 10,000
                                 23   persons. Furthermore, even if subclasses need to be created for these consumers,
                                 24   it is estimated that each subclass would have thousands of Members. The Members
                                 25   of the Class are so numerous that joinder of all Members is impracticable and the
                                 26   disposition of their claims in a class action rather than in individual actions will
                                 27   benefit the parties and the courts.
                                 28         46.    Typicality: Plaintiff’s and Class Members’ claims are typical of the
                                                                   14
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-01663-SVW-AS Document 1 Filed 02/23/21 Page 15 of 21 Page ID #:15



                                  1   claims of the Members of the Class as all Members of the Class are similarly
                                  2   affected by Defendant’s wrongful conduct, as detailed herein.
                                  3         47.    Adequacy: Plaintiff will fairly and adequately protect the interests of
                                  4   the Members of the Class in that they have no interests antagonistic to those of the
                                  5   other Members of the Class. Plaintiff has retained experienced and competent
                                  6   counsel.
                                  7         48.    Superiority: A class action is superior to other available methods for
                                  8   the fair and efficient adjudication of this controversy. Since the damages sustained
                                  9   by individual Class Members may be relatively small, the expense and burden of
                                 10   individual litigation makes it impracticable for the Members of the Class to
                                 11   individually seek redress for the wrongful conduct alleged herein. Furthermore, the
                                 12   adjudication of this controversy through a class action will avoid the potentially
                                 13   inconsistent and conflicting adjudications of the claims asserted herein. There will
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   be no difficulty in the management of this action as a class action. If Class treatment
                                 15   of these claims were not available, Defendant would likely unfairly receive
                                 16   thousands of dollars or more in improper revenue.
                                 17         49.    Common Questions Predominate: Common questions of law and fact
                                 18   exist as to all Members of the Class and predominate over any questions solely
                                 19   affecting individual Members of the Class. Among the common questions of law
                                 20   and fact applicable to the Class are:
                                 21                    i. Whether Defendant’s website, https://theodellsshop.com/, is
                                 22                       inaccessible to the visually impaired who use screen reading
                                 23                       software to access internet websites;
                                 24                   ii. Whether Plaintiff and Class Members have been unable to
                                 25                       access https://theodellsshop.com/ through the use of screen
                                 26                       reading software;
                                 27                  iii. Whether the deficiencies in Defendant’s website violate the
                                 28                  Americans with Disabilities Act of 1990, 42 U.S.C. § 12181 et
                                                                        15
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-01663-SVW-AS Document 1 Filed 02/23/21 Page 16 of 21 Page ID #:16



                                  1                       seq.;
                                  2                  iv. Whether the deficiencies in Defendant’s website violate the
                                  3                       California Unruh Civil Rights Act, California Civil Code § 51
                                  4                       et seq.;
                                  5                   v. Whether, and to what extent, injunctive relief should be imposed
                                  6                       on Defendant to make https://theodellsshop.com/ readily
                                  7                       accessible to and usable by visually impaired individuals;
                                  8                  vi. Whether Plaintiff and Class Members are entitled to recover
                                  9                       statutory damages with respect to Defendant’s wrongful
                                 10                       conduct; and
                                 11                  vii. Whether further legal and/or equitable relief should be granted
                                 12                       by the Court in this action.
                                 13         50.    The class is readily definable, and prosecution of this action as a Class
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   action will reduce the possibility of repetitious litigation. Plaintiff knows of no
                                 15   difficulty which will be encountered in the management of this litigation which
                                 16   would preclude their maintenance of this matter as a Class action.
                                 17         51.    The prerequisites to maintaining a class action for injunctive relief or
                                 18   equitable relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused
                                 19   to act on grounds generally applicable to the Class, thereby making appropriate final
                                 20   injunctive or equitable relief with respect to the Class as a whole.
                                 21         52.    The prerequisites to maintaining a class action for injunctive relief or
                                 22   equitable relief pursuant to Rule 23(b)(3) are met, as questions of law or fact
                                 23   common to the Class predominate over any questions affecting only individual
                                 24   Members; and a class action is superior to other available methods for fairly and
                                 25   efficiently adjudicating the controversy.
                                 26         53.    The prosecution of separate actions by Members of the Class would
                                 27   create a risk of establishing inconsistent rulings and/or incompatible standards of
                                 28   conduct for Defendant. Additionally, individual actions may be dispositive of the
                                                                             16
                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-01663-SVW-AS Document 1 Filed 02/23/21 Page 17 of 21 Page ID #:17



                                  1   interests of all Members of the Class, although certain Class Members are not
                                  2   parties to such actions.
                                  3         54.    Defendant’s conduct is generally applicable to the Class as a whole
                                  4   and Plaintiff seeks, inter alia, equitable remedies with respect to the Class as a
                                  5   whole. As such, Defendant’s systematic policies and practices make declaratory
                                  6   relief with respect to the Class as a whole appropriate.
                                  7                                        COUNT I
                                  8      VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT, 42
                                  9                                U.S.C. § 12181 ET SEQ.
                                 10         (On Behalf of Plaintiff, the Nationwide Class, and the California Class)
                                 11         55.    Plaintiff alleges and incorporates herein by reference each and every
                                 12   allegation contained in paragraphs 1 through 54, inclusive, of this Complaint as if
                                 13   set forth fully herein.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14         56.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq.,
                                 15   provides: “No individual shall be discriminated against on the basis of disability in
                                 16   the full and equal enjoyment of the goods, services, facilities, privileges,
                                 17   advantages, or accommodations of any place of public accommodation by any
                                 18   person who owns, leases (or leases to), or operates a place of public
                                 19   accommodation.” 42 U.S.C. § 12182(a).
                                 20         57.    Under Section 302(b)(2) of Title III of the ADA, unlawful
                                 21   discrimination also includes, among other things: “a failure to make reasonable
                                 22   modifications in policies, practices, or procedures, when such modifications are
                                 23   necessary to afford such goods, services, facilities, privileges, advantages, or
                                 24   accommodations to individuals with disabilities, unless the entity can demonstrate
                                 25   that making such modifications would fundamentally alter the nature of such goods,
                                 26   services, facilities, privileges, advantages or accommodations;” and “a failure to
                                 27   take such steps as may be necessary to ensure that no individual with a disability is
                                 28   excluded, denied services, segregated or otherwise treated differently than other
                                                                             17
                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-01663-SVW-AS Document 1 Filed 02/23/21 Page 18 of 21 Page ID #:18



                                  1   individuals because of the absence of auxiliary aids and services, unless the entity
                                  2   can demonstrate that taking such steps would fundamentally alter the nature of the
                                  3   good, service, facility, privilege, advantage, or accommodation being offered or
                                  4   would result in an undue burden.” 42 U.S.C. § 12182(b)(2)(A)(ii)-(iii). “A public
                                  5   accommodation shall take those steps that may be necessary to ensure that no
                                  6   individual with a disability is excluded, denied services, segregated or otherwise
                                  7   treated differently than other individuals because of the absence of auxiliary aids
                                  8   and services, unless the public accommodation can demonstrate that taking those
                                  9   steps would fundamentally alter the nature of the goods, services, facilities,
                                 10   privileges, advantages, or accommodations being offered or would result in an
                                 11   undue burden, i.e., significant difficulty or expense.” 28 C.F.R. § 36.303(a). In
                                 12   order to be effective, auxiliary aids and services must be provided in accessible
                                 13   formats, in a timely manner, and in such a way as to protect the privacy and
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   independence of the individual with a disability.” 28 C.F.R. § 36.303(c)(1)(ii).
                                 15         58.    Defendant’s retail store location is a “public accommodation” within
                                 16   the meaning of 42 U.S.C. § 12181 et seq. Defendant generates millions of dollars
                                 17   in revenue from the sale of its goods and services, privileges, advantages, and
                                 18   accommodations in California through its location and related services, privileges,
                                 19   advantages, and accommodations, and its Website, https://theodellsshop.com/, is a
                                 20   service, privilege, advantage, and accommodation provided by Defendant that is
                                 21   inaccessible to customers who are visually impaired like Plaintiff.            This
                                 22   inaccessibility denies visually impaired customers full and equal enjoyment of and
                                 23   access to the facilities and services, privileges, advantages, and accommodations
                                 24   that Defendant made available to the non-disabled public. Defendant is violating
                                 25   the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq., in that Defendant
                                 26   denies visually impaired customers the services, privileges, advantages, and
                                 27   accommodations provided by https://theodellsshop.com/. These violations are
                                 28   ongoing.
                                                                  18
                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-01663-SVW-AS Document 1 Filed 02/23/21 Page 19 of 21 Page ID #:19



                                  1         59.    Defendant’s actions constitute intentional discrimination against
                                  2   Plaintiff and Class Members on the basis of a disability in violation of the
                                  3   Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. in that: Defendant has
                                  4   constructed a website that is inaccessible to Plaintiff and Class Members; maintains
                                  5   the website in this inaccessible form; and has failed to take adequate actions to
                                  6   correct these barriers even after being notified of the discrimination that such
                                  7   barriers cause.
                                  8         60.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights
                                  9   set forth and incorporated therein, Plaintiff requests relief as set forth below.
                                 10                                        COUNT II
                                 11     VIOLATIONS OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA
                                 12                              CIVIL CODE § 51 ET SEQ.
                                 13                     (On Behalf of Plaintiff and the California Class)
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14         61.    Plaintiff alleges and incorporates herein by reference each and every
                                 15   allegation contained in paragraphs 1 through 60, inclusive, of this Complaint as if
                                 16   set forth fully herein.
                                 17         62.    Defendant’s location is a “business establishment” within the meaning
                                 18   of the California Civil Code § 51 et seq. Defendant generates millions of dollars in
                                 19   revenue from the sale of its goods and services in California through its retail store
                                 20   location and related services, and https://theodellsshop.com/ is a service provided
                                 21   by Defendant that is inaccessible to customers who are visually impaired like
                                 22   Plaintiff and Class Members.        This inaccessibility denies visually impaired
                                 23   customers full and equal access to Defendant’s facilities and services that Defendant
                                 24   makes available to the non-disabled public. Defendant is violating the Unruh Civil
                                 25   Rights Act, California Civil Code § 51 et seq., in that Defendant is denying visually
                                 26   impaired customers the services provided by https://theodellsshop.com/. These
                                 27   violations are ongoing.
                                 28         63. Defendant’s actions constitute intentional discrimination against
                                                                        19
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-01663-SVW-AS Document 1 Filed 02/23/21 Page 20 of 21 Page ID #:20



                                  1   Plaintiff and Class Members on the basis of a disability in violation of the Unruh
                                  2   Civil Rights Act, Cal. Civil Code § 51 et seq. in that: Defendant has constructed a
                                  3   website that is inaccessible to Plaintiff and Class Members; maintains the website
                                  4   in this inaccessible form; and has failed to take adequate actions to correct these
                                  5   barriers even after being notified of the discrimination that such barriers cause.
                                  6         64.    Defendant is also violating the Unruh Civil Rights Act, California
                                  7   Civil Code § 51 et seq. in that the conduct alleged herein likewise constitutes a
                                  8   violation of various provisions of the ADA, 42 U.S.C. § 12101 et seq. Section 51(f)
                                  9   of the California Civil Code provides that a violation of the right of any individual
                                 10   under the ADA shall also constitute a violation of the Unruh Civil Rights Act.
                                 11         65.    The actions of Defendant were and are in violation of the Unruh Civil
                                 12   Rights Act, California Civil Code § 51 et seq., and, therefore, Plaintiff and Class
                                 13   Members are entitled to injunctive relief remedying the discrimination.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14         66.    Plaintiff and Class Members are also entitled to statutory minimum
                                 15   damages pursuant to California Civil Code § 52 for each and every offense.
                                 16         67.    Plaintiff and Class Members are also entitled to reasonable attorneys’
                                 17   fees and costs.
                                 18         68.    Plaintiff and Class Members are also entitled to a preliminary and
                                 19   permanent injunction enjoining Defendant from violating the Unruh Civil Rights
                                 20   Act, California Civil Code § 51 et seq., and requiring Defendant to take the steps
                                 21   necessary to make https://theodellsshop.com/ readily accessible to and usable by
                                 22   visually impaired individuals.
                                 23                                PRAYER FOR RELIEF
                                 24         WHEREFORE, Plaintiff, individually and on behalf of all Class Members,
                                 25   respectfully requests that the Court enter judgment in his favor and against
                                 26   Defendant as follows:
                                 27         A.     For an Order certifying the Nationwide Class and California Class as
                                 28
                                                                   20
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-01663-SVW-AS Document 1 Filed 02/23/21 Page 21 of 21 Page ID #:21



                                  1                defined herein and appointing Plaintiff and his Counsel to represent
                                  2                the Nationwide Class and the California Class;
                                  3         B.     A preliminary and permanent injunction pursuant to 42 U.S.C. §
                                  4                12188(a)(1) and (2) and section 52.1 of the California Civil Code
                                  5                enjoining Defendant from violating the Unruh Civil Rights Act and
                                  6                ADA and requiring Defendant to take the steps necessary to make
                                  7                https://theodellsshop.com/ readily accessible to and usable by visually
                                  8                impaired individuals;
                                  9         C.     An award of statutory minimum damages of $4,000 per offense per
                                 10                person pursuant to section 52(a) of the California Civil Code;
                                 11         D.     For attorneys’ fees and expenses pursuant to California Civil Code
                                 12                §§ 52(a), 52.1(h), and 42 U.S.C. § 12205;
                                 13         E.     For pre-judgment interest to the extent permitted by law;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14         F.     For costs of suit; and
                                 15         G.     For such other and further relief as the Court deems just and proper.
                                 16                             DEMAND FOR JURY TRIAL
                                 17         Plaintiff, on behalf of himself and all others similarly situated, hereby
                                 18   demands a jury trial for all claims so triable.
                                 19
                                 20
                                 21   Dated: February 23, 2021                          Respectfully Submitted,

                                 22
                                 23                                                     /s/ Thiago M. Coelho
                                                                                        Thiago M. Coelho, Esq.
                                 24                                                     WILSHIRE LAW FIRM
                                 25                                                     Attorney for Plaintiff and
                                                                                        Proposed Class
                                 26
                                 27
                                 28
                                                                   21
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
